No. 04-02-00339-CV
 IN THE INTEREST OF M.G., et al., Children 
From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-PA-01301
Honorable Patrick J. Boone, Judge Presiding
PER CURIAM
 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:    July 17, 2002
DISMISSED FOR WANT OF PROSECUTION
 
	On April 19, 2002, Angela Stone, the trial court clerk, informed this court that although the
clerk's record was ready to be filed, appellant's affidavit of indigence had been denied.  Ms. Stone
also informed this court that appellant's attorney told her that appellant would not proceed with the
appeal. On June 4, 2002, this court ordered appellant to provide to this court by June 14, 2002 either
(1) written proof that the clerk's fee has been paid or arrangements have been made to pay the clerk's
fee; or (2) if appellant does not wish to prosecute the appeal, a motion to dismiss the appeal in
conformance with Texas Rule of Appellate Procedure 42.1(a).  
	Appellant has not responded to this court's June 4th order; therefore, this appeal is dismissed
for want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b).  Costs of appeal are taxed against
appellant.
PER CURIAM
DO NOT PUBLISH